DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (Chinese Patent Application Publication # CN205140714).
Regarding Claim 1, Jia discloses a flange (i.e. upper flange 9, connection sleeve 10, & lower flange 12) to be fitted around a round cylindrical condenser core (i.e. capacitor core 15) of a bushing (i.e. connection terminal 1/adhesive-impregnated paper capacitive transformer bushing), the flange comprising: 
an annular lower flange part (i.e. connection sleeve 10 & lower flange 12) arranged to fit around a radial shoulder (i.e. annular protrusion) of the condenser core such that a lower shoulder chamfer of the shoulder rests against lower flange chamfer of the lower flange part around the circumference of the condenser core (i.e. as shown in Fig. 3); and 
an annular upper flange part (i.e. upper flange 9) arranged to be fastened to the lower flange part and to fit around the condenser core above an upper shoulder chamfer of the shoulder (i.e. as shown in Fig. 3); 
wherein an upper flange chamfer of the upper flange part is arranged between an upper sealing element of the upper flange part and a lower sealing element of the lower flange part, such that an annular chamfer space is formed between the upper flange chamfer and the upper shoulder chamfer between the upper and lower sealing elements (i.e. curing glue 13) when the upper flange part is fastened to the lower flange part and fitted around the condenser core such 
wherein the flange comprises an injection through hole (i.e. first through hole w/ first rubber-filled plug 14) arranged for a filler material (i.e. insulating glue 6) to be injected there through to fill the chamfer space (Fig. 1 & 3; Paragraphs 0007-0031).

Regarding Claim 4, Jia discloses that the lower flange part has a lower surface arranged to be fastened to a wall of a casing of an electrical power transformer (Fig. 1-3; Paragraphs 0007-0031).

Regarding Claim 5, Jia discloses a method of fitting a flange (i.e. upper flange 9, connection sleeve 10, & lower flange 12) of claim 1 around a condenser core (i.e. capacitor core 15), the method comprising: 
inserting the condenser core, led by its lower end, through the annulus of the lower flange part (i.e. connection sleeve 10 & lower flange 12) until the lower shoulder chamfer of the shoulder rests against the lower flange chamfer; 
inserting the condenser core, led by its upper end, through the annulus of the upper flange part (i.e. upper flange 9) until said upper flange part contacts the lower flange part against which the lower shoulder chamfer rests; and 
then, fastening the upper flange part to the lower flange part (Fig. 3; Paragraphs 0007-0031).

Regarding Claim 6, Jia discloses a bushing (i.e. connection terminal 1/adhesive-impregnated paper capacitive transformer bushing) comprising: 
the flange (i.e. upper flange 9, connection sleeve 10, & lower flange 12) of claim 1; and 
the condenser core (i.e. capacitor core 15); 
wherein the lower flange part (i.e. connection sleeve 10 & lower flange 12) is fitted around the radial shoulder (i.e. annular protrusion) of the condenser core such that the lower shoulder chamfer of the shoulder rests against the lower flange chamfer around the circumference of the condenser core; and 
wherein the upper flange part (i.e. upper flange 9) is fastened to the lower flange part and fitted around the condenser core above the upper shoulder chamfer of the shoulder such that the annular chamfer space is formed (Fig. 1 & 3; Paragraphs 0007-0031).

Regarding Claim 9, Jia discloses that the annular chamfer space is filled with a filler material (i.e. insulating glue 6) (Fig. 1 & 3; Paragraphs 0012-0017, 0027, 0031; claim 5).

Regarding Claim 12, Jia discloses that the condenser core (i.e. capacitor core 15) is a resin impregnated paper, RIP, core (i.e. rubber/adhesive/glue-impregnated paper capacitive transformer bushing) or a resin impregnated synthetic, RIS, core, preferably a RIS core (Paragraph 0001-0008, 0021, 0030).

Regarding Claim 13, Jia discloses that a top insulator (i.e. outer insulating sleeve 3), covering a top end of the condenser core is fastened to the upper flange part (Fig. 1-3; Paragraph 0027-0031; claims 1 & 2).

Regarding Claim 14, Jia discloses a method of filling the annular chamfer space in the bushing (i.e. connection terminal 1/adhesive-impregnated paper capacitive transformer bushing) of claim 13, wherein the method comprises:
 injecting a filler material (i.e. insulating glue 6) through the injection through hole (i.e. first through hole w/ first rubber-filled plug 14) into the annular chamfer space; and 
curing the injected filler material (Fig. 1 & 3; Paragraphs 0007-0031; claim 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 7, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Chinese Patent Application Publication # CN205140714) in view of Jianfeng et al. (Chinese Patent Application Publication # CN 102800468).
Regarding Claim 2, Jia does not explicitly disclose that the upper flange chamfer is at an angle to a longitudinal axis of the flange within the range of 10-80°, e.g. within the range of 25-65° or 35-55°, such as of about 45°.
Jianfeng teaches that the upper flange chamfer is at an angle to a longitudinal axis of the flange (Fig. 1; Paragraph 0017, 0045). 
Jia in view of Jiafeng does not explicitly disclose that the angle is within the range of 10-80°, e.g. within the range of 25-65° or 35-55°, such as of about 45°.
Jianfeng teaches an adhesive-impregnated paper capacitive oil-SF6 transformer bushing which has a gradually increasing diameter towards the center and thus having a chamfer at an angle to the longitudinal axis. It would have been obvious to one skilled in the art to have the upper flange chamfer at an angle to a longitudinal axis of the flange in Jia, as taught by Jianfeng, since the court held that the shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed structure was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have said angle be within the range of 10-80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 3, Jia does not explicitly disclose that that the lower flange chamfer is at an angle to a longitudinal axis of the flange within the range of 3- 45°, e.g. within the range of 5-30° or 7.5-15°, such as of about 10°.
Jianfeng teaches that the lower flange chamfer is at an angle to a longitudinal axis of the flange (Fig. 1; Paragraph 0017, 0045).
Jia in view of Jiafeng does not explicitly disclose that the angle is within the range of 3- 45°, e.g. within the range of 5-30° or 7.5-15°, such as of about 10°.
Jianfeng teaches an adhesive-impregnated paper capacitive oil-SF6 transformer bushing which has a gradually increasing diameter towards the center and thus having a chamfer at an angle to the longitudinal axis. It would have been obvious to one skilled in the art to have the lower flange chamfer at an angle to a longitudinal axis of the flange in Jia, as taught by Jianfeng, since the court held that the shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed structure was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have said angle be within the range of 3- 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Jia does not explicitly disclose that that the upper shoulder chamfer is at an angle to a longitudinal axis of the condenser core within the range of 10-80°, e.g. within the range of 25-65° or 35-55°, such as of about 45°.
Jianfeng teaches that the upper shoulder chamfer is at an angle to a longitudinal axis of the condenser core (Fig. 1; Paragraph 0017, 0045). 
Jia in view of Jiafeng does not explicitly disclose that the angle is within the range of 10-80°, e.g. within the range of 25-65° or 35-55°, such as of about 45°.
Jianfeng teaches an adhesive-impregnated paper capacitive oil-SF6 transformer bushing which has a gradually increasing diameter towards the center and thus having a chamfer at an angle to the longitudinal axis. It would have been obvious to one skilled in the art to have the upper shoulder chamfer at an angle to a longitudinal axis of the condenser core in Jia, as taught by Jianfeng, since the court held that the shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed structure was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have said angle be within the range of 10-80°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Jia does not explicitly disclose that the lower shoulder chamfer is at an angle to a longitudinal axis of the condenser core within the range of 3- 45°, e.g. within the range of 5-30° or 7.5-15°, such as of about 10°.
Jianfeng teaches that the lower shoulder chamfer is at an angle to a longitudinal axis of the condenser core (Fig. 1; Paragraph 0017, 0045).
Jia in view of Jiafeng does not explicitly disclose that the angle is within the range of 3- 45°, e.g. within the range of 5-30° or 7.5-15°, such as of about 10°.
Jianfeng teaches an adhesive-impregnated paper capacitive oil-SF6 transformer bushing which has a gradually increasing diameter towards the center and thus having a chamfer at an angle to the longitudinal axis. It would have been obvious to one skilled in the art to have the lower shoulder chamfer at an angle to a longitudinal axis of the condenser core in Jia, as taught by Jianfeng, since the court held that the shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed structure was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have said angle be within the range of 3- 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 10, Jia does not explicitly disclose that the filler material comprises a thermosetting resin, e.g. an epoxy, silicone, polyurethane and/or acrylic resin, preferably an epoxy resin.
Jianfeng teaches that the filler material comprises a thermosetting resin, e.g. an epoxy, silicone, polyurethane and/or acrylic resin, preferably an epoxy resin (i.e. epoxy resin glue-impregnated paper insulating structure 12) (Fig. 5; Paragraph 0013-0022, 0027, 0036, 0039, 0042, 0045, 0049). 
Jianfeng teaches an adhesive-impregnated paper capacitive oil-SF6 transformer bushing which comprises epoxy resin glue-impregnated paper insulating structure 12. Jia does not explicitly state what material is used as the insulating glue 6 or curing glue 13, but said glues are later cured so it would be fair to infer that they are made of a thermosetting resin such like the epoxy resin glue of Jianfeng. It would have been obvious to one skilled in the art to use an epoxy resin glue as the insulating/curing glue/filler material of Jia, as taught by Jianfeng, in order to facilitate filling the bushing with the material and then solidifying it. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Chinese Patent Application Publication # CN205140714) in view of Jianfeng et al. (Chinese Patent Application Publication # CN102800468) and in further view of Esseghir et al. (US Patent Application Publication #2014/0125439).
Regarding Claim 11, Jia in in view of Jianfeng does not explicitly disclose that the filler material comprises a particulate filler, e.g. of silicone oxide (SiO2) and/or aluminium oxide, Al2O3, preferably aluminium oxide (Al2O3).
Esseghir teaches that the filler material comprises a particulate filler, e.g. of silicone oxide (SiO2) and/or aluminium oxide, Al2O3, preferably aluminium oxide (Al2O3) (Abstract; Paragraphs 0014-0024, 0047-0052, 0074).
Esseghir teaches that it is well known in the art of curable epoxy resin compositions used as the insulating material for a bushing used in a power transformer to use particulate filler materials such as aluminium oxide and silicone dioxide (silica) in order to modify or improve the mechanical or thermomechanical performance, such as storage modulus, tensile strength; electrical insulation properties such as volume resistivity and dielectric strength decrease; and a coefficient of thermal linear expansion as measured at a temperature of greater than ambient temperature or through a temperature sweep or ramp, of the cured insulating material. It would have been obvious to one skilled in the art to use particulate fillers such as silicone oxide (SiO2) and/or aluminium oxide (Al2O3) in the epoxy resin of Jia modified by Jianfeng, as taught by Esseghir, in order to modify or improve the mechanical or thermomechanical performance, electrical insulation properties, and a coefficient of thermal linear expansion of the epoxy resin. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Chinese Patent Application Publication # CN205140714).
Regarding Claim 15, Jia does not explicitly disclose a method of removing the flange from the condenser core of the bushing of claim 13, the method comprising: 
removing the filler material from the injection through hole, from the outside of the flange; 
unfastening the lower flange part from the upper flange part; 
removing the unfastened lower flange part from the condenser core by moving it longitudinally along the condenser core and off its lower end; and 
after the removing of the filler material from the injection through hole and the unfastening of the lower flange part, loosening the upper flange part from the condenser core by shearing such that the filler material in the annular chamfer space no longer binds the upper flange part to the condenser core.
Although Jia is silent on a method of removing the flange (i.e. upper flange 9, connection sleeve 10, & lower flange 12) from the condenser core (i.e. capacitor core 15) of the bushing (i.e. connection terminal 1/adhesive-impregnated paper capacitive transformer bushing), it would have been obvious to one skilled in the art to reverse the steps of installing it in order to remove it as claimed.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However, it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847